PER CURIAM.
This is an appeal from an order denying appellant’s motion to vacate judgment and sentence imposed upon his conviction in a jury trial on a charge of possession of a weapon by a convicted felon. Appellant’s conviction was affirmed by this court on direct appeal. Smith v. State, Fla.App., 223 So.2d 386.
Record on appeal and briefs of counsel have been considered by the court. No reversible error has been made to appear. Accordingly, the order appealed is affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.